MARKS, J.
Two appeals are presented here on the same record. The first is from a judgment entered against plaintiff in an action to quiet title. The parties and their attorneys have stipulated that this judgment may be reversed and the remittitur issued forthwith, each party to pay his own costs.
The second appeal is from an order terminating the proceedings to have prepared and certified a reporter’s transcript on appeal, and from an order refusing to relieve plaintiff from her default in failing to have that transcript prepared and filed in time.
An inspection of the record on the appeal from the orders leads us to adopt the following language of the Supreme Court in denying a motion to dismiss the appeals :
“The derelictions, if any, as set forth in the respective motions, were those of officers of the lower court, to wit, either its clerk or its stenographic reporter, or both.” (Lovell v. Deyoe, 16 Cal. (2d) 650 [107 P. (2d) 385].)
*323As the judgment must be reversed under the stipulation, it is apparent that the questions presented on the appeal from the two orders have become moot and that the appeal from those orders should be dismissed.
The judgment is reversed. The appeal from the orders is dismissed. Neither party will recover costs of appeal. It is ordered that the remittitur issue forthwith.
Barnard, P. J., and Griffin, J., concurred.